Citation Nr: 1137839	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  98-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

 Entitlement to a permanent and total disability evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty from February 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claim for entitlement to a permanent and total disability evaluation for pension purposes was previously before the Board in October 2001.  The claim was remanded for additional development. 

The RO issued an administrative decision that found certain disabilities were the result of willful misconduct in June 2006.  Because the Veteran had never been provided notice of that decision or his appellate rights, and this issue was inextricably intertwined with the Veteran's underlying claim for entitlement to a permanent and total disability evaluation for pension purposes, the Board indicated that notice of the administrative decision should be provided to the Veteran. 

The Veteran previously testified before a Veterans Law Judge at a Travel Board hearing in August 2001.  In September 2008, the Veteran was advised that the Veterans Law Judge who presided over that hearing was no longer with the Board and he was offered the opportunity to have a new hearing.  The Veteran responded that same month that he did not desire a new hearing.  He asked that his case be decided based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran's case was initially before the Board in October 2001, the issue at that time involved whether the Veteran was entitled to a permanent and total disability evaluation for pension purposes.  The Veteran's several nonservice-connected disabilities were not considered to be permanent and total.  The case was remanded for additional development.  The development included obtaining evidence relating to a motor vehicle accident (MVA) of August 24, 1996, wherein the Veteran sustained a number of injuries.  Evidence of record at the time of the remand indicated the Veteran was under the influence of alcohol when he was involved in the MVA. 

The remand had asked that the Veteran be afforded a VA examination and that the examiner identify each disorder present as well as each disorder claimed by the Veteran.  The examiner was asked to provide an opinion as to whether any disorder was causally or etiologically related to the veteran's history of alcohol and/or drug abuse.  The examiner was further asked to offer an opinion as to how severe any impairment impacted by drug and/or alcohol abuse would be if such abuse were not present. 

The last rating decision of record, prior to the Board's 2001 remand, was dated in May 2000.  The Veteran's nonservice-connected disabilities were identified as gastroesophageal reflux disease (GERD), rated as 30 percent disabling, limitation of motion of the left knee, rated as 30 percent disabling, degenerative changes of the cervical and thoracic spine, rated as 10 percent disabling, adjustment disorder with depressed mood, rated as 10 percent disabling, and status post left pneumothorax, rated at a noncompensable level.  Alcohol dependence/polysubstance abuse was also listed but not rated as it was attributed to willful misconduct.  This rating was based on the results of VA examinations provided in March and April 2000. 

The Veteran was afforded a VA examination in April 2003.  The examination report indicated that the claims folder and Board remand had been reviewed.  However, the examination report provided statements that appeared to be contradictory to evidence on file in the claims folder.  The report noted that the Veteran's only hospitalization was for knee surgery; however, there are clearly two VA discharge summaries and one private one of record that relate to inpatient substance abuse treatment.  Further, there was no discussion of the Veteran's arthritis of the cervical or thoracic spine, both noted on x-ray reports from the Veteran's hospitalization at USA Hospital Medical Center in August 1996, and rated as one of the Veteran's disabilities.  The examination report referred to the Veteran's right knee as opposed to his left.  Finally, in addition to not reporting on the disorders of record, the examiner failed to provide the opinion requested regarding a possible connection between the Veteran's disorders and substance abuse.  The only disorders listed were the Veteran's right [sic] knee and history of mild GERD and substance abuse. 

An addendum to the examination report was provided in November 2006.  The only issue the RO asked to be clarified was if the examiner really meant the left knee in the report as opposed to the right.  There was no request to have the full opinion provided as requested by the Board.  The addendum did say the left knee was examined and this should have been stated in the report.  This was explained in the November 2008 remand.  In that remand, the Board specifically indicated that the most recent examination report and addendum of 2006 was not adequate and not in compliance with the instructions of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The remand directed that a police report and additional treatment records be obtained.  As noted, the Veteran had a clear history of substance abuse.  The RO was further instructed to make a determination as to whether any of the Veteran's disabilities, including but not limited to those injuries sustained in the MVA, were the result of willful misconduct. 

The RO obtained a copy of the police accident report.  A copy of a charging report was also received.  The Veteran was charged with first degree assault under Alabama Criminal Code (AL Code) 13-A-6-20 (1996 through Reg Sess).  That provision provides that a person commits the crime of assault in the first degree if, while driving under the influence of alcohol or a controlled substance, or a combination thereof in violation of (AL Code) 32-5A-191, they cause serious bodily injury to the person of another with a motor vehicle.  Such a charge is a Class B felony. 

The RO issued an administrative decision in June 2006.  The issue was described as "[w]hether the claimant's disability(ies) of August 24, 1996, was incurred in line of duty and not due to willful misconduct."  The decision went on to cite to various reports of records in detailing the Veteran's MVA, this included the initial hospital report and later records.  However, no specific injury was identified as being directly related to the MVA.  The administrative decision determined that the Veteran's undescribed injuries were unintentional but were the result of willful misconduct.  The basis for this conclusion is not evident from the decision.  
At the time of the November 2008 Board remand, the Veteran had not yet been provided notice of this administrative decision. See 38 C.F.R. § 3.103(a).  

The Veteran had testified at his Board hearing in August 2001 that he had not applied for disability benefits from the Social Security Administration (SSA).  However, the RO had developed evidence that Veteran was receiving SSA benefits and made multiple requests for his records beginning in January 2006.  No response to the requests was received.  An undated Report of Contact shows that it was confirmed that the veteran began receiving Supplemental Security Income (SSI) benefits in January 2005.  The RO wrote to the Veteran in March 2007.  He was informed that, since he was in receipt of SSI benefits, he was eligible for nonservice-connected disability pension benefits.  He was asked to provide information regarding his sources of income. 

The Veteran provided the requested information.  The several forms submitted were date stamped as received by the RO on April 17, 2007.  The claims folder does not show that any benefits were paid based on this information.  There is a Report of Contact, dated May 6, 2008, that reported on a conversation with the Veteran.  It was noted that the Veteran's appeal was completed on March 6, 2007 (the letter determining his eligibility).  The Veteran claimed he had never heard from VA.  

In an April 2008 Report of Contact, the Veteran provided a new address, on B. R. Road.  

The next item of record is a supplemental statement of the case (SSOC) dated in June 2008.  This provides the first notice to the Veteran of the unfavorable administrative decision from June 2006.  The SSOC noted that the Veteran had been informed that he was eligible for nonservice-connected disability pension benefits.  The SSOC further noted that the notice was in error in light of the unfavorable administrative decision.  The final determination was that the Veteran was not entitled to benefits administered by VA for any resulting injury by an act of willful misconduct.  As noted, the administrative decision did not refer to any specific injury in determining that the Veteran had injuries due to willful misconduct.  Further, the June 2008 SSOC also fails to address any specific injury that cannot be considered in determining the veteran's eligibility for nonservice-connected disability pension benefits.  As noted in the November 2008 Board remand, the Veteran must be informed of the specific injuries the RO has determined are the result of willful misconduct.  If the determination remains that the Veteran has disorders that cannot be evaluated because they were the result of willful misconduct, the Veteran's other disorders must still be evaluated to determine if they are sufficient to satisfy the necessary criteria.

Pursuant to the November 2008 remand instructions, the Veteran was provided notice in February 2009 of the June 2006 administrative decision regarding the Veteran's "injuries" being the result of the Veteran's own willful misconduct.  This notice was sent to the B. R. Road address.  However, as noted below, the Veteran may not have received this notice because it appears that he may have been homeless by the time this notice was sent to him.  

On a February 2009 VA Form 21-4142 claim form, the Veteran listed an old address on R. Road as his mailing address, and the RO subsequently sent a duty-to-assist letter to that address.  

Meanwhile, the Veteran was scheduled for a VA examination in December 2009 pursuant to the November 2008 remand directives; however, he failed to report to that examination.  The RO pointed out to the Veterans Health Administration (VHA) that their address differed from that on record with the Veterans Benefits Administration (VBA) and that the address should be verified before notice of the examination was sent to the Veteran.  It is unclear where VHA sent the notification letter.

Additionally, attempts were made to obtain records from the SSA regarding any decision involving SSA benefits awarded to the Veteran.  In a May 2010 Memorandum to File, the RO noted its specific efforts to obtain records from the SSA, and made a formal finding that no SSA records were available for review.  However, it is not clear that the records do not exist or that further efforts to obtain the records would be futile.  Instead, SSA reported that they were unable to locate information concerning the Veteran.  On remand, the SSA records should again be requested and if it is ultimately determined that the records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

The claims file also contains a Report of Contact from May 6, 2010 with a homeless coordinator who worked in a soup kitchen in Mobile, Alabama, and the Veteran.  The Veteran's address was listed as a post office box.  The RO began using the post office box address to send correspondence to the Veteran, including notifications of future examinations, as well as duty-to-assist letters, some dated in May 2010.  

The record then shows that the Veteran was an inpatient from May 10, 2010 to June 4, 2010 at a VA facility for rehabilitation from substance abuse.  A Report of General Information associated with that VA inpatient period notes that the Veteran's Emergency Contact and next-of-kin is his Uncle.  A partial address was provided, listing his street, City, and Zip Code.  The master discharge summary indicates that the Veteran was going to live at a nearby motel until he could afford low income housing, but an address was provided, listing, presumably, the Uncle's address, as the streets were the same.  

Meanwhile, May 20101 notifications of scheduled examinations in June 2010 were sent to the Veteran's Uncle's address.  However, it appears that the notifications were sent to the wrong house number.  The notification letters show the house number as 124 or 125, but a VA discharge summary from June 2010 notes the Veteran's address of record as having a house number of 134.  Additionally, the notification letters show that the Veteran's address as being on a "road" but the discharge summary notes that the address is on a "street" and not a "road."  Finally, after the Veteran failed to report to examinations scheduled in December 2009 and June 2010, the RO issued a supplemental statement of the case (SSOC), but sent this to the post office box.  In addition, VHA listed another address for the Veteran in Wilmer on a VA examination scheduling sheet which was printed in February 2011.  

In sum, notification letters of scheduled examinations and duty to assist letters have been sent to various locations, including to a post office box, but it does not appear that any of these notifications have been sent to the correct address of the Veteran's Uncle, the Veteran's emergency contact and next of kin, as listed on the master discharge summary.  While it appears that some attempt has been made to send notifications to the Uncle's address, it does not appear that any correspondence was ever sent to the correct address when all of the evidence in the claims file is reviewed collectively.  

While it appears that the Veteran is homeless, and it is certainly his responsibility to keep VA abreast of his current address of record, or an address where he can receive mail, the Veteran is nonetheless entitled to the benefit of the doubt in this regard because the record reflects that all of the requisite notices have been sent to incorrect addresses.  

Importantly, regulations state that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, (including a claim for disability pension), a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Thus, if the Veteran does not appear for the examination which has been deemed necessary to accurately adjudicate this appeal, the claim may be denied as a matter of law.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain VA medical records pertaining to the veteran that are dated from November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's current address of record, or if still homeless, then locate the correct address for the Veteran's next of kin from the VA master discharge summary of June 2010.  Be sure that no subsequent address was provided since that date, either to the Veterans Benefits Administration or the Veterans Health Administration- see narrative above.  It is noted that a telephone number was provided in the VHA examination scheduling sheet that was printed in February 2011 which may assist in locating the Veteran.

2.  The Veteran must be provided notice of the June 2006 administrative decision, to include his appellate rights sent to the correct address- see above.  The notice must include a specific listing of the disabilities that have been determined to be due to willful misconduct. 

3.  Attempt to obtain SSA records pertaining to the Veteran including any determinations concerning applications for disability benefits and the records, including medical records, relied upon in reaching the determination.  If it is ultimately determined that the records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

4.  If the Veteran is located, the RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the veteran. 

5.  Obtain VA medical records pertaining to the Veteran that date from November 2010.  If there are no additional records, this should be noted in the claims folder.  

6.  After all the above development is complete, the RO should schedule a VA general medical examination for pension purposes, and any necessary special examinations, to assess the nature and severity of each disability (including those reported by the Veteran), and to ascertain whether the Veteran is unable to work for pension purposes as a result of such disabilities. 

The claims folder and a copy of this remand should be made available to and reviewed by the examiner(s) prior and pursuant to conduction and completion of the examination(s).  The examiner(s) must annotate the examination report(s) that the claims folder was in fact reviewed in conjunction with the examination(s).  After reviewing the record and examining the Veteran, the examiner(s) must furnish an opinion as to the manifestations and severity of each identified disability, and the effect of the Veteran's disability/ies on his ability to work. 

The examiner(s) should also provide an opinion as to whether any disorder(s) found is/are causally or etiologically related to the Veteran's history of alcohol and/or drug abuse. 

If substance abuse is found to be currently present, the examiner(s) should offer an opinion as to how severe any impairment(s) impacted by drug and/or alcohol abuse would be if such substance abuse were not present. 

If a psychiatric impairment(s) is found, the examiner should assign Global Assessment of Functioning (GAF) scores for the psychiatric impairment(s) including substance abuse and not including substance abuse.  If such a determination cannot be made, it should be so noted. 

Any opinion(s) expressed by the examiner(s) must be accompanied by a complete rationale. 

7.  Thereafter, the RO should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report(s) to ensure that it is/they are responsive to and in complete compliance with the directives of this remand, and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, the RO should evaluate all of the Veteran's disabilities, including those reported earlier which had not been previously rated, and assign a percentage evaluation for each. 

9.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal, to include consideration of those disabilities not found to be the result of willful misconduct.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


